Case 9:19-bk-11573-MB            Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57         Desc
                                  Main Document     Page 1 of 19



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 3 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735

 6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                        NORTHERN DIVISION

11

12 In re                                               Case No. 9:19-bk-11573-MB

13 HVI CAT CANYON, INC.,                               Chapter 11

14                     Debtor.                         NOTICE OF SIXTEENTH AMENDMENT
                                                       TO CREDIT AGREEMENT AND
15                                                     BUDGET AMENDMENT

16                                                     [No Hearing Required]
17            PLEASE TAKE NOTICE of the Sixteenth Amendment to Credit Agreement and Agreed

18 Budget, a copy of which is attached as Exhibit “1” hereto.

19

20 DATED: December 16, 2020                    DANNING, GILL, ISRAEL & KRASNOFF, LLP

21

22
                                               By:          /s/ Aaron E. de Leest
23                                                   AARON E. DE LEEST
                                                     Attorneys for Michael A. McConnell,
24                                                   Chapter 11 Trustee
25

26

27

28
     1628990.1 26932
Case 9:19-bk-11573-MB   Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57   Desc
                         Main Document     Page 2 of 19




                                EXHIBIT 1
Case 9:19-bk-11573-MB        Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                Desc
                              Main Document     Page 3 of 19



                 SIXTEENTH AMENDMENT TO CREDIT AGREEMENT

        This SIXTEENTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”),
 is made and entered into as of December 11, 2020, by and among Michael McConnell
 (“Trustee”), solely in his capacity as Chapter 11 trustee for the estate of HVI Cat Canyon, Inc.,
 a Colorado corporation (“HVI CC” and, together with Trustee, collectively, “Borrower”), and
 UBS AG, Stamford Branch (“Lender”). Capitalized terms used herein without definition shall
 have the same meanings herein as set forth in the Credit Agreement (as defined below).

                                           RECITALS

         WHEREAS, Borrower and Lender are parties to that certain Credit Agreement dated as
 of November 8, 2019 (the “Credit Agreement”), as amended by the Amendment to Credit
 Agreement dated as of December 5, 2019, the Second Amendment to Credit Agreement (the
 “Second Amendment”) dated as of January 3, 2020, the Third Amendment to Credit Agreement
 dated as of January 31, 2020, the Fourth Amendment to Credit Agreement (the “Fourth
 Amendment”) dated as of March 10, 2020, the Fifth Amendment to Credit Agreement dated as
 of April 3, 2020, the Sixth Amendment to Credit Agreement (the “Sixth Amendment”) dated as
 of April 17, 2020, the Seventh Amendment to Credit Agreement dated as of May 7, 2020, the
 Eighth Amendment to Credit Agreement (the “Eighth Amendment”) dated as of May 27, 2020,
 the Ninth Amendment to Credit Agreement dated as of June 8, 2020, the Tenth Amendment to
 Credit Agreement (the “Tenth Amendment”) dated as of June 25, 2020, the Eleventh
 Amendment to Credit Agreement (the “Eleventh Amendment”) dated as of July 14, 2020, the
 Twelfth Amendment to Credit Agreement (the “Twelfth Amendment”) dated as of August 6,
 2020, the Thirteenth Amendment to Credit Agreement (the “Thirteenth Amendment”) dated as
 of September 10, 2020, the Fourteenth Amendment to Credit Agreement (the “Fourteenth
 Amendment”) dated as of October 2, 2020, and the Fifteenth Amendment to Credit Agreement
 (the “Fifteenth Amendment”) dated as of November 18, 2020, and as further modified by that
 certain extension letter entered into by and between Trustee and Lender on January 13, 2020 and
 that certain extension letter entered into by and between Trustee and Lender on March 4, 2020;
 and

       WHEREAS, as of the date hereof, the parties hereto intend to further amend the Credit
 Agreement to (i) revise certain defined terms in Section 1.01 of the Credit Agreement, and (ii)
 make certain other amendments as set forth below.

         NOW, THEREFORE, in consideration of the premises, the covenants, promises and
 agreements hereinafter set forth, and other good and valuable consideration, the receipt and
 sufficiency of which hereby are acknowledged, the parties hereto agree as follows:

                                 ARTICLE 1
                   ACKNOWLEDGMENTS AND RESERVATION OF RIGHTS

         Section 1.1 Acknowledgment of Defaults. Borrower acknowledges and represents
 that as of the date hereof (a) an Event of Default has occurred under Sections 6.01(e) and 7.01(e)
 of the Credit Agreement as a result of (i) the failure of Borrower to sell an average of one
 thousand (1,000) barrels of oil per day and (ii) the failure of monthly sales receipts of Borrower



                                                                            EXHIBIT 1
                                                   2
Case 9:19-bk-11573-MB        Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                Desc
                              Main Document     Page 4 of 19



 to be at least $750,000 for the months ending November 30, 2019, December 31, 2019, January
 31, 2020, February 29, 2020, March 31, 2020, April 30, 2020, May 31, 2020, June 30, 2020,
 August 31, 2020 and November 30, 2020, as required under Section 6.02(l) of the Credit
 Agreement (the “Monthly Sales Defaults”); (b) an Event of Default has occurred under Sections
 7.01(e), 7.01(g)(i)(H) and 7.01(j)(ii) of the Credit Agreement as a result of (i) the incurrence,
 creation or existence of a claim of Lien against any of Borrower’s assets that are pari passu with
 or senior to the claims and Liens of Lender that could reasonably be expected to result in a
 Material Adverse Effect and (ii) the failure to grant Lender a lien on avoidance actions arising
 under Chapter 5 of the Bankruptcy Code (other than avoidance claims of the estate against any
 party that is a current or former insider or affiliate of HVI CC and the proceeds of such claims),
 in violation of Sections 2.04, 6.02(g), 7.01(g)(i)(H) and 7.01(j)(ii) of the Credit Agreement (the
 “Priority and Avoidance Actions Defaults”); (c) an Event of Default has occurred under Section
 7.01(h) of the Credit Agreement as a result of the Cease & Desist Order issued by the
 Administrator of the Office of Spill Prevention and Response, dated as of January 17, 2020 (the
 “Governmental Approval Default”); (d) Borrower has failed to comply with the covenants in
 Sections 6.01(a)(ii), 6.01(a)(iii), 6.01(a)(iv), 6.01(a)(v) and 6.01(a)(viii) (the “Reporting
 Defaults”); (e) an Event of Default has occurred under Section 7.01(a) of the Credit Agreement
 as a result of Borrower’s failure to pay all Obligations when they became due upon the sale of
 substantially all of Borrower’s assets pursuant to that certain Purchase and Sale Agreement dated
 as of August 18, 2020, by and between Borrower and Team Maria Joaquin, L.L.C. and Maria
 Joaquin Basin, L.L.C. (the “Maturity Date Default”, together with the Reporting Defaults, the
 Monthly Sales Defaults and the Priority and Avoidance Actions Defaults, the “Existing
 Defaults”); (f) Borrower has failed to provide Lender with sufficient evidence that Borrower has
 complied with the covenants in Sections 6.01(d)(vii), 6.01(d)(ix), 6.01(d)(x), 6.01(d)(xi) and
 6.01(d)(xiii) of the Credit Agreement (together, the “Milestones”); (g) Borrower has failed to
 meet a condition precedent to the effectiveness of the Second Amendment set forth in Section
 4.1(c) of the Second Amendment; (h) no Events of Default other than the Existing Defaults exist
 under the Credit Agreement; and (i) other than the existence of the Existing Defaults, all of the
 representations and warranties of Borrower in the Credit Agreement are true and correct in all
 material respects.

         Section 1.2 Acknowledgment of Authority. Borrower acknowledges and represents
 that (a) the execution and entry of this Amendment by Borrower is within Borrower’s powers
 and has been duly authorized by the Court pursuant to the Fourteenth Amendment Order (as
 defined in the Fourteenth Amendment) and (b) no further authorization or approval or other
 action by, and no notice to or filing with any Person is required for the due execution and entry
 of this Amendment by Borrower. Borrower further acknowledges and represents that this
 Amendment is a nonmaterial amendment for the purpose of the Final Borrowing Order.

         Section 1.3 Reservation of Rights. As of December 9, 2020, Lender has advanced a
 total amount of $13,478,394 to Borrower, claims with regard to $7,681,522 of which were sold
 by Lender to UBS Real Estate Securities, Inc. (“UBS RESI”), pursuant to that certain Loan
 Purchase Agreement by and between Lender and UBS RESI, dated as of October 23, 2020.
 Trustee acknowledges that as of the date hereof, the total amount owed to Lender by Trustee,
 including all fees and expenses, exceeds $6,042,152.63. Notwithstanding any Advance made
 prior to, on or after the date hereof or any provision of this Amendment, (a) Lender is not




                                                3
Case 9:19-bk-11573-MB         Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                   Desc
                               Main Document     Page 5 of 19



 waiving, and shall not be deemed to have waived, the Milestones, the Existing Defaults, any
 other Events of Default, including failure to pay the outstanding Obligations by the Maturity
 Date, or any conditions to any Advance (including, without limitation, the conditions set forth in
 Section 4.02(b) or (c) of the Credit Agreement), (b) the satisfaction of Section 4.1(c) of the
 Second Amendment shall remain a condition to all future Advances under the Credit Agreement,
 (c) Lender hereby reserves all of its rights, remedies, and powers under the Credit Agreement
 and the other Loan Documents, at law, in equity, or otherwise (including, without limitation, the
 right to impose a default rate of interest with respect to all Obligations, retroactive to the date on
 which the Existing Defaults occurred or such later date as Lender may determine in its sole
 discretion), and (d) Borrower agrees that (i) neither the making of any Advance nor the
 acceptance by Lender of any payments provided for in the Loan Documents shall excuse
 Borrower from any of its obligations under the Loan Documents and (ii) it will not assert laches,
 waiver or any other defense to the enforcement of any of the Loan Documents based upon the
 making of any Advance by Lender during the occurrence of the Existing Defaults or any other
 Event of Default or the acceptance by Lender of any of the payments provided for in the Loan
 Documents.

                                       ARTICLE 2
                             AMENDMENTS TO CREDIT AGREEMENT

        Section 2.1     Amendments to Section 1.01: Definitions.
            (a) The definition of “Aggregate Advance Limit” in Section 1.01 of the Credit
                Agreement is hereby amended and restated as follows:

                      “Aggregate Advance Limit”: An amount equal to thirteen million nine
        hundred thousand dollars ($13,900,000).

            (b) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
                hereby amended and restated as follows:

                       “Maturity Date”: The earlier of (i) December 31, 2020, (ii) the entry of an
        order from the Court granting relief from the automatic stay to any credit against any
        material assets of Borrower, (iii) the date of exercise by any landlord or regulatory
        authority of any remedy with regard to any assets of Borrower, (iv) the occurrence of a
        Material Adverse Effect, and (v) the acceleration of the Obligations upon the occurrence
        of an Event of Default in accordance with the terms of this Agreement.

                                              ARTICLE 3
                                            AGREED BUDGET

        Section 3.1 Agreed Budget. The parties agree and acknowledge that the budget
 attached hereto as Exhibit A shall constitute the Agreed Budget for all purposes under the Credit
 Agreement and the other Loan Documents as of the date hereof, subject to further modification
 in accordance with the terms of the Credit Agreement. Trustee represents and warrants that
 Trustee is not aware of any information contained in the Agreed Budget which is false or
 misleading or of any omission of information which causes such Agreed Budget to be false or
 misleading.



                                                   4
Case 9:19-bk-11573-MB         Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                  Desc
                               Main Document     Page 6 of 19



         Section 3.2 Professional Fees. The parties agree and acknowledge that (i) the
 following guidelines shall replace any prior agreement or understanding between the parties
 regarding any Carve-Out for the professionals referenced below, including that in paragraph 8 of
 the Interim Order Approving Sixth Amendment to Credit Agreement entered on April 22, 2020,
 Section 3.2 of the Eighth Amendment, Section 3.2 of the Tenth Amendment, Section 3.2 of the
 Eleventh Amendment, Section 3.2 of the Twelfth Amendment, Section 3.2 of the Thirteenth
 Amendment, Section 3.2 of the Fourteenth Amendment, Section 3.2 of the Fifteenth
 Amendment, and paragraph 16 of the Final Borrowing Order and (ii) prior to the effectiveness of
 this Amendment, CR3 Partners, LLC and Danning, Gill, Israel & Krasnoff, LLP shall each be
 required to provide an executed acknowledgement agreeing to the terms set forth in this Section
 3.2, unless Lender, in its sole and absolute discretion, decides any such acknowledgement may
 be provided at a later date:

            (a) As used herein “Deferred Fees” means all the currently unpaid fees and expenses
                payable to Trustee, CR3 Partners, LLC (“CR3”), Danning, Gill, Israel &
                Krasnoff, LLP and other professionals employed by Trustee: (i) accrued between
                the date of Trustee’s appointment on October 16, 2019 and October 31, 2020 and
                ultimately allowed pursuant to a Final Order of the Court, (ii) in a total amount of
                two million nine hundred seventy two thousand eight hundred thirty nine dollars
                ($2,972,839) and (iii) to the extent in excess of the amount set forth in the Agreed
                Budget for Professional Fees during such period, including the holdbacks under
                the Credit Agreement. As used herein, “Professional Fees” means the fees and
                expenses payable to Trustee and all other attorneys, accountants and other
                professionals retained in the Chapter 11 Case pursuant to Sections 327 and 1103
                of the Bankruptcy Code, including but not limited to CR3, Danning, Gill, Israel &
                Krasnoff, LLP and counsel to the Official Committee of Unsecured Creditors
                (collectively, the “Professionals” and each, a “Professional”) but excluding any
                fees and expenses payable to Ten Oaks Partners.

            (b) Notwithstanding any super-priority claims, priming liens or prepetition liens of
                Lender, Lender agrees that the net cash proceeds of the Collateral (including any
                distributions pursuant to a chapter 11 plan or any foreclosure sale) shall be
                applied, and Lender shall carve-out from its liens and claims to permit the
                payment of the Deferred Fees as follows: (1) first, to the Obligations in an amount
                up to $1,191,862, (2) second, to any applicable property taxes payable in respect
                of such Collateral, (3) third, after deducting other bona fide costs of sale including
                without limitation (i) unpaid sums due to Ten Oaks Partners or any broker or
                advisor and (ii) any amounts actually paid or escrowed from sale proceeds on
                behalf of (x) Professional Fees incurred between the Petition Date and the date of
                Trustee’s appointment on October 16, 2019 or (y) the Official Committee of
                Unsecured Creditors during any period, fifty percent (50%) thereof to the
                Obligations and fifty percent (50%) thereof to the Deferred Fees until the
                Deferred Fees are paid in full (it being understood that the amounts specified in
                this Section 3.2(b)(3) have either been paid pursuant to Court order or reserved in
                cash and are currently held by the Trustee for the specified parties as of the date
                hereof), provided that in the case of a successful credit bid in this Bankruptcy
                Case or at a foreclosure sale, Lender shall promptly pay the Deferred Fees in cash



                                                  5
Case 9:19-bk-11573-MB       Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                  Desc
                             Main Document     Page 7 of 19



              in the amount of two million nine hundred seventy two thousand eight hundred
              thirty nine dollars ($2,972,839), (4) fourth, to any remaining Obligations, (5) fifth,
              to any Prepetition Debt owed to Lender, and (6) sixth, as otherwise provided in
              the Bankruptcy Code. In addition to the above, the Professionals shall be entitled
              to an amount of fifteen thousand dollars ($15,000) in the aggregate from and after
              a written notice of default. For the avoidance of doubt, nothing in this Section
              3.2(b) shall (i) be construed as consent to the allowance of any Professional Fees
              or Deferred Fees or (ii) affect the right of any party to object to the allowance of,
              or seek reduction, compromise or adjustment (in whole or in part) to the payment
              of, any claim.

          (c) Notwithstanding any super-priority claims, priming liens or prepetition liens of
              Lender, Lender agrees that the net cash proceeds resulting from the recovery of
              any Chapter 5 avoidance claims against insiders and affiliates of Borrower shall
              be applied as follows: (1) first, to any litigation costs and expenses incurred in
              pursuing such claims (including financing of such litigation) until such costs are
              paid in full and (2) second, fifty percent (50%) thereof to Lender and fifty percent
              (50%) thereof, (A) to any allowed outstanding Professional Fees incurred in the
              month of October, in an amount up to forty six thousand eight hundred seventy
              eight dollars ($46,878) only, after effectuating the voluntary reduction of such
              October fees by (i) fifty thousand dollars ($50,000) for any fees owed to Trustee,
              (ii) one hundred fifty thousand dollars ($150,000) for any fees owed to CR3, (iii)
              thirty five thousand dollars ($35,000) for any fees owed to Danning, Gill, Israel &
              Krasnoff, LLP, and fifteen thousand dollars ($15,000) for any fees owed to the
              Trustee’s other Professionals, and (B) to any outstanding fees and expenses
              payable to Trustee, Danning, Gill, Israel & Krasnoff, LLP and CR3 incurred in
              the month of November, provided the total amount paid pursuant to this Section
              3.2(c) with regard to fees accruing in the months of October and November shall
              not exceed two hundred twenty five thousand dollars ($225,000). As provided in
              the Court’s final order for Emergency Priming and Superpriority Financing and
              Consensual Use of Cash Collateral by the Chapter 11 Trustee dated November 27,
              2019, Lender agrees, for the benefit of Trustee and the Official Committee of
              Unsecured Creditors, that it will not look to recover from avoidance claims or
              proceeds without first making a reasonable good faith effort to collect from
              Prepetition Collateral to satisfy the Obligations. Lender further agrees to observe
              any requirements of marshaling under applicable law.


                                          ARTICLE 4
                                    CONDITIONS OF LENDING

         Section 4.1 Conditions Precedent.       The effectiveness of this Amendment is subject
 to the following conditions precedent:

          (a) Lender shall have received the following, in form and substance satisfactory and
              acceptable to Lender:




                                                 6
Case 9:19-bk-11573-MB        Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                  Desc
                              Main Document     Page 8 of 19



                 (i)   an executed copy of this Amendment delivered by Borrower to Lender;

                (ii)   such other documents as Lender may reasonably request;

            (b) the representations and warranties contained in Section 5.01 of the Credit
                Agreement are true and correct as though made on and as of the date of this
                Amendment;

            (c) other than the existence of the Existing Defaults, no event or condition has
                occurred and is continuing, or would result from the making of any Advance,
                which constitutes an Event of Default or Potential Event of Default;

            (d) other than in connection with the existence of the Existing Defaults (including in
                connection with failure of the Final Borrowing Order to grant a senior priming
                lien with regard to the Treasurer and Tax Collector of the Country of Santa
                Barbara, California), no pleading or application shall have been filed in the Court
                by any party in interest which is not withdrawn, dismissed or denied within ten
                (10) days after filing seeking (i) to dismiss or convert the Chapter 11 Case to a
                Chapter 7 case, (ii) the removal of Trustee, or the appointment of an examiner
                having enlarged powers relating to the operation of the business of Borrower
                (beyond those set forth under Section 1106(a)(3) and (4) of the Bankruptcy Code)
                under Section 1106(b) of the Bankruptcy Code, (iii) the granting of a super-
                priority claim or a Lien pari passu or senior to that of Lender granted pursuant to
                any Collateral Documents, the Interim Borrowing Order or the Final Borrowing
                Order, (iv) to stay, reverse, vacate, or otherwise modify the Interim Borrowing
                Order or the Final Borrowing Order without the prior written consent of Lender,
                or (v) relief from the automatic stay (or any other injunction having similar effect)
                so as to allow a third party to proceed against any material property or assets of
                Borrower; and

            (e) no order, judgment or decree of any court (including, without limitation, the
                Court), arbitrator or governmental authority shall purport to enjoin or restrain
                Lender from making any Advance.

                                              ARTICLE 5
                                           MISCELLANEOUS

         Section 5.1 Entire Agreement; Effect on Credit Agreement. This Amendment and
 the Loan Documents and all exhibits hereto and thereto embody the entire agreement between
 the parties respecting the subject matter hereof and thereof and supersede all prior agreements,
 proposals, communications and understandings relating to such subject matter. The terms of the
 Amendment shall be considered a part of the Credit Agreement as if fully set forth therein.
 Except as specifically amended by this Amendment, the Credit Agreement and the other Loan
 Documents shall remain in full force and effect and are hereby ratified and confirmed. The
 execution, delivery and performance of this Amendment shall not constitute a waiver of any
 provision of, or operate as a waiver of any right, power or remedy of, Lender under the Credit
 Agreement or any of the other Loan Documents.




                                                7
Case 9:19-bk-11573-MB         Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                 Desc
                               Main Document     Page 9 of 19



         Section 5.2 Miscellaneous. This Amendment shall be binding upon the parties and
 their respective successors and assigns. The section headings are furnished for the convenience
 of the parties and are not to be considered in the construction or interpretation of this
 Amendment or the Credit Agreement. This Amendment may be executed in any number of
 counterparts, each of which shall be deemed an original, but which together shall constitute one
 and the same instrument. This Amendment may be executed by electronic or computerized
 means (including, without limitation, by electronic stylus, scanned or photographed signature,
 typing or any electronic signature service) and the parties agree that any such electronic signature
 by an authorized signatory on behalf of a party shall – to the fullest extent possible – be treated
 in the same way as a “wet ink” signature by such party.

         Section 5.3 Governing Law. The construction, validity, enforcement and
 interpretation of this Amendment shall be governed by, and construed in accordance with, the
 laws of the State of New York, without giving effect to any choice of law or conflict of law rules
 or provisions (whether of the State of New York or any other jurisdiction) that would cause the
 application of the laws of any jurisdiction other than the State of New York.

          Section 5.4 No Other Amendments. In case of a conflict between the terms of this
 Amendment and the Credit Agreement, the terms of this Amendment control. Except as
 expressly set forth in this Amendment, the terms of the Credit Agreement remain unchanged and
 in full force and effect.

         Section 5.5. Final Borrowing Order Controls. All of the terms and agreements of the
 Final Borrowing Order, as supplemented by the Second Amendment Order, the Fourth
 Amendment Order, the Sixth Amendment Order, the Eighth Amendment Order, the Tenth
 Amendment Order, the Twelfth Amendment Order and the Fourteenth Amendment Order are
 incorporated in this Amendment by reference. In the event of any direct conflict or inconsistency
 between the provisions of this Amendment and the Final Borrowing Order, the provisions of the
 Final Borrowing Order, as supplemented by the Second Amendment Order, the Fourth
 Amendment Order, the Sixth Amendment Order, the Eighth Amendment Order, the Tenth
 Amendment Order, the Twelfth Amendment Order and the Fourteenth Amendment Order shall
 control.

        Section 5.6 Fees and Expenses. Without limiting the generality of Section 8.05 of the
 Credit Agreement, Borrower agrees to pay all reasonable fees and expenses of Lender in
 connection with this Amendment (including reasonable attorneys’ fees and expenses).



                          [The remainder of this page is left intentionally blank.]




                                                  8
Case 9:19-bk-11573-MB   Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57   Desc
                         Main Document    Page 10 of 19




                                      9
Case 9:19-bk-11573-MB    Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57      Desc
                          Main Document    Page 11 of 19



                                     THE LENDER:

                                     UBS AG, STAMFORD BRANCH



                                     By: ________________________

                                     Name:

                                     Title:


                                     By: ________________________

                                     Name:         Ken chin
                                                   Director
                                     Title:




                  [Signature Page to Sixteenth Amendment to Credit Agreement]


                                              10
Case 9:19-bk-11573-MB      Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57      Desc
                            Main Document    Page 12 of 19



 Acknowledged and Agreed


 CR3 PARTNERS, LLC:



 By: ________________________

 Name: Timothy Skillman

 Title:   Partner




                    [Signature Page to Sixteenth Amendment to Credit Agreement]

                                             11
Case 9:19-bk-11573-MB   Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57   Desc
                         Main Document    Page 13 of 19




                                       12
Case 9:19-bk-11573-MB   Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57   Desc
                         Main Document    Page 14 of 19



                                 EXHIBIT A

                              AGREED BUDGET

                                (See Attached)




                                    13
        HVI Cat Canyon Wind Down Budget
        as of 12/9/20
        ($000s)
                                  Friday week ending            10/30/2020         11/6/2020         11/13/2020            11/20/2020          11/27/2020       12/4/2020       12/11/2020       12/18/2020
                                                                  Week 1            Week 2             Week 3                Week 4              Week 5          Week 6           Week 7           Week 8
                                                                 Post-Sale         Post-Sale          Post-Sale             Post-Sale           Post-Sale       Post-Sale        Post-Sale        Post-Sale          Total
                                                                  Closing           Closing            Closing               Closing             Closing         Closing          Closing          Closing

        Plan Income
          Available Operating Cash                                        -                  -                   -                     -                -               -                71               -                   71
        Total Plan Income                                                 -                  -                   -                     -                -               -                71               -                   71

        Plan Expenses
          Trustee's Counsel                                               (35)               (35)                (35)                  (35)             (35)            (35)             (35)             (35)   $           (277)
          Trustee's FA                                                    (23)               (23)                (20)                  (17)               (8)             (3)            -                -      $            (94)
          UCC Counsel                                                     -                  -                   -                     -                -               -                  (7)            -      $             (7)
          Employee Payroll                                                -                    (1)                 (1)                   (1)              (1)             (3)              (3)            -      $            (10)
                                                                                                                                                                                                                                                         Case 9:19-bk-11573-MB




          HR Expenses                                                     -                  -                     (1)                 -                -               -                -                -      $             (1)
              Abandonment                                                 -                  -                   -                     -                -               -                (33)             -      $            (33)
              Settlement with CalGem                                      -                  -                   -                     -                -               -                (70)             -      $            (70)

        Total Plan Expenses                                               (58)               (59)                (57)                  (52)             (43)            (41)            (147)             (35)               (491)

        Net Funding Requirement                                           (58)               (59)                (57)                  (52)             (43)            (41)             (76)             (35)               (420)




14
             Notes
                                                                                                                                                                                                                                 Main Document




        This budget incorporates available operating cash as of 12/9/20 of $71k
        Added UCC actual fee overage vs budget for the period May to October 2020 of $6.8k
        This budget is intended to reflect weekly run rates in order to quantify the total funding need for the transition to the Ch. 7 Trustee. Timing of the actual disbursements will vary.
        Updated abandonment budget to include estimated expenses to abandon Battles and total expenses incurred to date on all other properties prepared by Krummerich Engineering.
        UBS approved the Trustee's $70k settlement with CalGem. The Legal budget has been updated to reflect the costs incurred to prepare for the trial and prepare settlement statements.
        Removed $30k from this budget for preparing and filing Federal and State 2020 returns as we assume this expense will become the responsibility of the Ch. 7 Trustee
        Removed Rent and Office expenses from this budget
        Removed $5k for document retention & destruction as that is assumed to be a Ch. 7 Trustee expense
        Removed $5k contingency for unknown one-time costs
        Removed Q3 and Q4 2020 Trustee fees
                                                                                                                                                                                                                                                  Page 15 of 19




 EXHIBIT A
                                                                                                                                                                                                                                Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57
                                                                                                                                                                                                                                                         Desc




                                                                                                     Confidential Draft: Subject to Change
     Case 9:19-bk-11573-MB                    Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                                        Desc
                                               Main Document    Page 16 of 19
                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF SIXTEENTH AMENDMENT TO
CREDIT AGREEMENT AND BUDGET AMENDMENT will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On December 16, 2020 ,
I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                        Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On December 16, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor                                           Debtor
HVI Cat Canyon, Inc.                             HVI Cat Canyon,Inc.
c/o Capitol Corporate Services, Inc.             630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                       New York, NY 10111
Brighton, CO 80601


                                                                                        Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December 16, 2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                        Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  December 16, 2020                        Beverly Lew                                           /s/ Beverly Lew
  Date                                     Printed Name                                          Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                   Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                                        Desc
                                             Main Document    Page 17 of 19
                                            ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

   •   Anthony A Austin            anthony.austin@doj.ca.gov

   •   William C Beall         will@beallandburkhardt.com, carissa@beallandburkhardt.com

   •   Bradley D Blakeley           blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com

   •   Alicia Clough         aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

   •   Marc S Cohen           mscohen@loeb.com, klyles@loeb.com

   •   Alan D Condren           , berickson@seedmackall.com

   •   Alan D Condren           acondren@seedmackall.com, berickson@seedmackall.com

   •   Alec S DiMario         alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

   •   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

   •   Karl J Fingerhood           karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

   •   H Alexander Fisch           Alex.Fisch@doj.ca.gov

   •   Don Fisher        dfisher@ptwww.com, tblack@ptwww.com

   •   Brian D Fittipaldi        brian.fittipaldi@usdoj.gov

   •   Ellen A Friedman           efriedman@friedmanspring.com, khollander@friedmanspring.com

   •   Gisele M Goetz          gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

   •   Karen L Grant         kgrant@silcom.com

   •   Ira S Greene        Ira.Greene@lockelord.com

   •   Matthew C. Heyn           Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

   •   Brian L Holman           b.holman@mpglaw.com

   •   Brian L Holman           b.holman@musickpeeler.com

   •   Tracy K Hunckler           thunckler@daycartermurphy.com, cgori@daycartermurphy.com

   •   Samantha Indelicato            sindelicato@omm.com

   •   Eric P Israel       eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

   •   Razmig Izakelian          razmigizakelian@quinnemanuel.com

   •   Evan M Jones           ejones@omm.com, evan-jones-5677@ecf.pacerpro.com

   •   Alan H Katz        akatz@lockelord.com

   •   John C Keith         john.keith@doj.ca.gov

   •   Jeannie Kim         jekim@sheppardmullin.com, dgatmen@sheppardmullin.com


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                   Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                                        Desc
                                             Main Document    Page 18 of 19
   •   Anna Landa Anna@MarguliesFaithlaw.com,
       Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com

   •   Mitchell J Langberg           mlangberg@bhfs.com, dcrudup@bhfs.com

   •   Maxim B Litvak          mlitvak@pszjlaw.com

   •   Vincent T Martinez           llimone@twitchellandrice.com, smccomish@twitchellandrice.com

   •   Michael Arthur McConnell (TR)                Michael.mcconnell@kellyhart.com

   •   Brian M Metcalf          bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

   •   Monserrat Morales Monsi@MarguliesFaithLaw.com,
       Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

   •   Alan I Nahmias          anahmias@mbnlawyers.com, jdale@mbnlawyers.com

   •   Jerry Namba          nambaepiq@earthlink.net, atty_namba@bluestylus.com

   •   David L Osias dosias@allenmatkins.com,
       bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

   •   Darren L Patrick dpatrick@omm.com, darren-patrick-
       1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

   •   Jeffrey N Pomerantz            jpomerantz@pszjlaw.com

   •   Benjamin P Pugh            bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

   •   Edwin J Rambuski             edwin@rambuskilaw.com, marissa@rambuskilaw.com

   •   Hugh M Ray          hugh.ray@pillsburylaw.com, nancy.jones@pillsburylaw.com,docket@pillsburylaw.com

   •   Edward S Renwick             erenwick@hanmor.com, iaguilar@hanmor.com

   •   J. Alexandra Rhim           arhim@hrhlaw.com

   •   Todd C. Ringstad           becky@ringstadlaw.com, arlene@ringstadlaw.com

   •   Mitchell E Rishe         mitchell.rishe@doj.ca.gov

   •   George E Schulman GSchulman@DanningGill.Com,
       danninggill@gmail.com;gschulman@ecf.inforuptcy.com

   •   Zev Shechtman            zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

   •   Sonia Singh         ssingh@DanningGill.com, amatsuoka@ecjlaw.com

   •   Daniel A Solitro         dsolitro@lockelord.com, ataylor2@lockelord.com

   •   Ross Spence          ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com

   •   Christopher D Sullivan csullivan@diamondmccarthy.com,
       mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarthy.com;
       erika.shannon@diamondmccarthy.com;aiemee.low@diamondmccarthy.com

   •   Jennifer Taylor         jtaylor@omm.com

   •   John N Tedford           jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

   •   Salina R Thomas            bankruptcy@co.kern.ca.us

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                   Doc 1518 Filed 12/16/20 Entered 12/16/20 14:43:57                                        Desc
                                             Main Document    Page 19 of 19
   •   Meagan S Tom            meagan.tom@lockelord.com, autodocket@lockelord.com;taylor.warren@lockelord.com

   •   Patricia B Tomasco pattytomasco@quinnemanuel.com,
       barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

   •   Philip S Warden philip.warden@pillsburylaw.com,
       thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsburylaw.com

   •   Fred Whitaker          lshertzer@cwlawyers.com, spattas@cwlawyers.com

   •   William E. Winfield          wwinfield@calattys.com, scuevas@calattys.com

   •   Richard Lee Wynne richard.wynne@hoganlovells.com,
       tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

   •   Emily Young pacerteam@gardencitygroup.com,
       rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

   •   David R Zaro         dzaro@allenmatkins.com

   •   Aaron E de Leest           adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
